Citation Nr: 1505622	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 administrative decision in which the RO determined that the appellant's period of service was not honorable and is a bar to VA benefits.  The appellant filed a notice of disagreement in July 2010, and the RO issued a statement of the case in August 2012.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2012.

At the outset, the Board points out, that, historically, in a February 2007 administrative decision, the RO had previously determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  The issue arose in the context of the appellant's October 2006 application (VA Form 21-526) seeking service connection for diabetes mellitus and posttraumatic stress disorder (PTSD).  The appellant did not appeal the February 2007 decision.  Typically, such fact would render the February 2007 final-absent the applicability of any relevant exception to finality-and new and material evidence would be required to reconsider the matter which was the subject of the prior, unappealed adverse determination. See 38 U.S.C.A. § 7105(b) (West 2002 and 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007 and 2014).   

However, a close review of the February 2007 notice letter reveals that it includes clearly conflicting statements:  in the initial paragraph, it was indicated that the appellant's period of service ending April 25, 1973 did not entitle him to VA benefits. and in the last paragraph of the first page, it was indicated that the appellant had more than one period of military service, and that eligibility for VA benefits was established based on military service for the period ending on April 25, 1973 (the exact same period mentioned above).
 

In March 2010, the Veteran again filed a VA Form 21-526 seeking service connection for diabetes mellitus and posttraumatic stress disorder.   As a preliminary matter, the issue of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits must again be addressed.  The resulting decision on appeal was based on a de novo review of the record.  Given the error noted above, the Board finds such review was appropriate.  Hence, the matter on appeal has been characterized as reflected on the title page.

In July 2014, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that this appeal has been g processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The appellant had active service from November 1969 to April 1973, and was discharged under conditions other than honorable.

3.  The appellant's service was terminated by an other than honorable discharge. 

4.  The appellant's acts that led to his discharge included a period of being Absent Without Leave (AWOL) for more than 180 consecutive days.

5.  The appellant was not insane at the time he committed the offenses that led to his discharge, and appellant has not presented a compelling circumstance to justify the periods of AWOL, totaling 623 days.

6.  The appellant's discharge under other than honorable conditions has not been upgraded.


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from November 1969 to April 1973, under conditions other than honorable, is a bar to eligibility for VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, that matter whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits arose following receipt of the appellant's March 2010 application for VA compensation benefits for diabetes mellitus and PTSD.  The Board observes that VCAA notice was not provided prior to the June 2010 adjudication of the appellant's claim.  The June 2010 administrative decision itself informed the appellant that "[o]nly veterans with honorable service are eligible for VA benefits," and that he "can also ask the Service Department to change the character of discharge or [he] can apply for a correction of military records."  The August 2012 statement of the case provided the appellant with a copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12.

In this appeal, the June 2010 administrative decision informed the appellant that "[o]nly veterans with honorable service are eligible for VA benefits," and that he "can also ask the Service Department to change the character of discharge or [he] can apply for a correction of military records."  The August 2012 SOC provided the regulations governing character of discharge determinations and explained the reasons for determining that the appellant's service was not terminated by discharge or release under conditions other than dishonorable.  It also notified the appellant of the evidence needed to substantiate his claim and the allocation of responsibilities between himself and VA in obtaining such evidence.  Furthermore, the appellant has been afforded the opportunity to present evidence and argument with respect to his claim, to include at a July 2014 Board video-conference hearing.  Moreover, various documents in the claims file by the appellant and his representative indicate that the appellant has actual knowledge of the information and evidence necessary to support his claim that his discharge from service does not constitute a bar to eligibility for VA compensation benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain, or to assist in obtaining, all relevant records pertinent to the matter herein decided.  Review of the record reflects that the appellant's service personnel records have been obtained by VA.  Also on file are VA records documenting a post-service diagnosis of PTSD, and numerous lay statements supporting the claim.  No other records have been obtained and, significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  A medical opinion pertaining to the question of whether the appellant was insane for VA purposes during the time at which he committed offenses leading to his other than honorable discharge is not necessary in this case, as the file contain evidence adequate to make such a determination for adjudication purposes.  

Further, during the July 2014 Board hearing, the undersigned identified the issue at the heart of this appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the appellant [and his representative] to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Although the undersigned did not explicitly suggest the submission of any specific evidence, the appellant was not prejudiced by this omission.  At  the time of the hearing, the appellant completed a waiver of AOJ  consideration of additional evidence furnished for the record, and additional evidence was added to the file after the hearing.  Notably, nothing has given rise to the possibility there is any  existing, relevant evidence outstanding that has been overlooked.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate his claim, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "discharge or release" includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c) 

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious, and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12 (c)(6).

As it prevents attainment of veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are certain instances when this is not true, however.  The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  

The record reflects that the appellant served on active duty from November 1969 to April 1973.  His DD214 Form reflects service in Vietnam from June 1970 to March 1971, and the receipt of awards and decorations including a National Defense Service Medal, Vietnam Service Medal, and a Combat Action Ribbon. 

A review of the service personnel records reveals four charge violations of the Uniform Code of Military Justice, Article 86: (1) Unauthorized absence from 19 May 1971 until 11 June 1971; (2) Unauthorized absence from 12 June 1971 until 24 June 1971; (3) Unauthorized absence from 28 June 1971 until 9 Oct 1971; and (4) Unauthorized absence from 9 Oct 1971 until 5 Feb 1973.  The cumulative total was  623 days of AWOL status.  The records reflect that the appellant requested an administrative discharge for the good of the service in accordance with paragraph 6021, NARCORSEPNAN, to avoid trial by court-martial.  Pursuant to the request, he admitted to four violations of Article 86, Uniform Code .of Military Justice.  

In an April 1973 determination, it was concluded that in view of the duration of the appellant's unauthorized absences (623 days total), his lack of motivation to complete his current enlistment, his domestic problems of a financial nature, and his avowed intention to request a punitive discharge if compelled to stand trial for the present offenses, it was apparent that he is not a candidate for rehabilitation.  It was also determined that further confinement may work a substantial hardship on his expectant wife and that the effects of an undesirable discharge would not be inconsistent with military discipline.  Ultimately, the appellant was separated from the Marine Corps with an undesirable discharge for the good of the service.

Additional evidence on file includes five  lay statements provided in 2014 as testimonials supporting the appellant's claim and attesting to his character.  This evidence was accompanied by a waiver.  The file also contains a December 2012 New York Times article discussing a lawsuit filed pertaining to servicepersons with PTSD who were discharged under other than honorable conditions.

Also on file is the appellant's July 2014 Board hearing testimony.  The appellant explained that he was 19 years old when he did not return to his unit after spending a week home, and now believes that this was due to PTSD, diagnosed many years later.  The appellant indicated that he had been a very good Marine with high aptitude scores and a Combat Action Ribbon.  He indicated that the mitigating circumstances surround his AWOL status are predicated on an undiagnosed illness, PTSD, and believes that he was not given a proper type discharge, in light of his condition.  Reference to the lawsuit in the aforementioned December 2012 New York Times article was made.  The appellant mentioned that he had taken steps to request a discharge upgrade, but did not state that it was granted.  He indicated that PTSD had been diagnosed, as had diabetes in 2004.  The testimony provided in July 2014, was similar to that provided at an April 2014 RO hearing. 

Having reviewed the above evidence of record, the Board finds that the appellant's character of discharge is a bar to VA benefits.  As already noted, VA benefits are barred if a serviceman is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The appellant's personnel records indicate that his period of AWOL was well over 180 days.  Although an upgraded discharge by a discharge review board can be an exception to this rule, such a decision has no bearing on a discharge under 38 C.F.R. § 3.12(c).  See 38 C.F.R. § 3.12(g).  Therefore, even if the appellant was given an upgraded discharge, this has no impact on the appellant's eligibility for VA benefits as he was discharged for being AWOL to include a continuous period in excess of 180 days.  38 C.F.R. § 3.12(c).  

Even if the case were being considered under the provisions of 38 C.F.R. § 3.12(d), pertaining to circumstances where a discharge was issued under dishonorable conditions as acceptance of an undesirable discharge to escape trial by general court-martial, in hearing testimony provided in 2014, the appellant did not indicate that an application to upgrade his discharge had been approved, and the record does not otherwise suggest that any official determination had been made to upgrade the Veteran's discharge.  In essence, as there is no upgraded discharge in this case, further consideration of this matter is moot. 

As noted above, an exception in which VA benefits may be barred is when a person is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  However, the evidence of record does not suggest that the appellant was "insane" during his 623 days of AWOL status between May 1971 and February 1973.  Even if the appellant had psychiatric symptoms during active military service, mental illness is not akin to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

There is nothing in the record to indicate that the appellant was insane during his periods of being AWOL for the periods between May 1971 and February 1973, and he had no documented psychiatric manifestations during this time.  Further, statements made in 1973 explaining the situational reasons for the decision to go AWOL stand in stark contrast to statements made by him decades later implicating PTSD diagnosed decades after service as the root cause of his absences.  In this regard, the contemporaneous service records are found to be far more reliable than a speculative opinion provided by the appellant, entirely lacking in substantiation by a competent source, such as a clinician.  

The Board acknowledges that VA records reflect that severe PTSD was diagnosed in 2010, more than 3 decades after service.  However, of greater significance and import in this case is the fact that nothing in the personnel records implicates any psychiatric condition or insanity as the primary or even a contributory reason for the Veteran's AWOL status.  Instead, during service, the Veteran himself provided a March 1973 statement explaining his actions and giving concrete and rational reasons for failing to return to duty, essentially explaining that he wanted to go back to his job and start taking care of his wife and all the bills they had.  He even acknowledged that while AWOL he had gotten a civilian job with a lighting company.  The appellant has otherwise not submitted, or indicated the existence of, competent, medical evidence indicating that during service, he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Further, the lawsuit referenced in the July 2014 hearing testimony, while filed, has not been resolved and as such is of no probative value at this time.  Therefore, the Board concludes that the appellant was not insane during his 623 day period of AWOL status between May 1971 and February 1973.

In addition, there were not compelling circumstances to warrant the prolonged unauthorized absences at issue here.  Although the appellant has contended that he had family and financial issues, in and of themselves, such matters are not per se compelling circumstances to warrant a prolonged AWOL. 

In determining whether compelling circumstances warranted the prolonged unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant, including family emergencies or obligations.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  The Board notes that while the file contains several lay testimonials attesting to the Veteran's character, these are of very limited utility, given the criteria under which this aspect of the claim must be considered.  

Here, the Board finds that the appellant has not raised compelling circumstances that would warrant his unauthorized absence.  In essence, the appellant was AWOL for about half of his total period of service.  Further, there is no indication that during the periods of AWOL, the appellant was able to provide more for his family that he would have if he had remained on duty.  Given the appellant's fairly thorough and detailed March 1973 statement supporting his departure from service, there is no evidence that the appellant was illiterate or so immature so as to not appreciate the nature of the service for which he enlisted, even if he was 19 years old at the time in question.  It is clear that after being on leave, he made a conscious decision to remain with his family, in his home and pursue a civilian occupation, instead of returning to service and fulfilling his military obligations.  As such, even though there were indications of high aptitude and a short period of combat service worthy of a Combat Action Ribbon; overall, the period of service cannot be characterized as honest, faithful and meritorious and of benefit to the nation to support a finding that he had compelling reasons warranting 623 days, i.e. nearly 2 years, of AWOL status.  

To summarize, the character of the appellant's discharge for his period of service from November 1969 to April 1973 is a bar to VA benefits.  The appellant was discharged under conditions other than honorable due to the fact that he was AWOL for a total of 623 days, to include a period of more than 180 consecutive days.  There has been no upgraded discharge in this case.  Therefore, this exception does not apply.  Furthermore, the weight of the evidence of record demonstrates that the appellant was not insane when he went AWOL from May 1971 and February 1973 and that he did not have compelling reasons for doing so.  


Accordingly, the appellant is ineligible to receive VA compensation benefits  


ORDER

The character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


